 

Exhibit 10.5

 



GUARANTY AND CONTRIBUTION AGREEMENT

 

This Guaranty and Contribution Agreement (this “Guaranty”), dated as of March
20, 2019, is made by PACIFIC ETHANOL CENTRAL, LLC, a limited liability company
organized and existing under the laws of Delaware (the “Guarantor”), for the
benefit of COMPEER FINANCIAL, PCA, a federally-chartered instrumentality of the
United States, successor by merger to 1st Farm Credit Services, PCA (“Lender”),
and COBANK, ACB, a federally-chartered instrumentality of the United States
(“Agent” and collectively with Lender, the “Lender Parties”).

 

RECITALS:

 

WHEREAS, Lender, Agent and PACIFIC ETHANOL PEKIN, LLC (“Borrower”) are parties
to that certain Credit Agreement dated as of December 15, 2016, as amended by
that certain Amendment No. 1 to Credit Agreement dated as of March 1, 2017, as
further amended by that certain Amendment No. 2 to Credit Agreement dated as of
August 7, 2017, that certain Amendment No. 3 to Credit Agreement dated as of
March 30, 2018, and as further amended by that certain Amendment No. 4 to Credit
Agreement (the “Amendment”) of even date herewith (as may be amended,
supplemented or restated from time to time, collectively the “Credit
Agreement”), pursuant to which the Lender Parties may make advances and extend
other financial accommodations to Borrower.

 

WHEREAS, pursuant to the Amendment, Guarantor will execute (i) a pledge
agreement of even date herewith, in form acceptable to Agent, in favor of Agent
with respect to its membership interests in Pacific Aurora, LLC, a Delaware
limited liability company (“PAL”), and (ii) a security agreement of even date
herewith, in form acceptable to Agent in favor of Agent, granting a security
interest to Agent in substantially all of the assets of Guarantor.

 

WHEREAS, Guarantor will not consent to any limitation on the distribution of Net
Income from the sale of any Aurora Assets or any lien or encumbrance on any
Aurora Assets as set forth herein.

 

WHEREAS, Guarantor will receive substantial direct and indirect benefit from
entering into the Guaranty.

 

WHEREAS, as a condition to entering into the Amendment and continuing to extend
such credit to Borrower, the Lender Parties have required the execution and
delivery of this Guaranty.

 

NOW, THEREFORE, Guarantor agrees as follows:

 

1.       Definitions. All capitalized terms defined in the Credit Agreement that
are not otherwise defined in this Guaranty have the meanings given them in the
Credit Agreement. As used herein, the following terms shall have the following
meanings:

 

“Aurora Assets” means (a) the membership interests in PAL owned by Guarantor,
and (b) the assets owned by PAL, Aurora East, and Aurora West.

 





 

 

“Aurora East” means Pacific Ethanol Aurora East, LLC, a Delaware limited
liability company.

 

“Aurora Plants” means the real estate, the improvements thereon, and the
personal property associated with the ethanol plants located in Aurora, Nebraska
and owned by PAL, Aurora East, and Aurora West.

 

“Aurora West” means Pacific Ethanol Aurora West, LLC, a Delaware limited
liability company.

 

“Guaranteed Amount” shall mean the PEC Contribution Amount (as such term is
defined in the Credit Agreement).

 

“JV Agreement” means the Amended and Restated Limited Liability Company
Agreement of Aurora in effect on the date hereof.

 

“Net Income” shall have the meaning ascribed to it in the JV Agreement.

 

“Pledged Account” shall have the meaning ascribed to it in Section 15.

 

“Sale Proceeds” means all Net Income payable or distributable to Guarantor upon
the sale of the Aurora Assets, or any portion thereof, whether as the result of
the sale of any of the real property and/or personal property owned by PAL,
Aurora East, or Aurora West or the sale of any of Guarantor’s membership
interest in PAL.

 

2.       Agreement to Guarantee.

 

2.1       Obligations Guaranteed. For value received, Guarantor absolutely and
unconditionally guarantees to the Lender Parties the full and prompt payment and
performance when due, whether at maturity or earlier by reason of acceleration
or otherwise, of the Obligations, provided that in no instance shall the
obligations hereunder exceed an amount in excess of the Guaranteed Amount.

 

2.2       Savings Provision. Notwithstanding anything contained in this Guaranty
to the contrary, the liability of Guarantor at any time will be limited to the
maximum amount as will result in the liability of Guarantor not constituting a
fraudulent conveyance or fraudulent transfer to the extent applicable to this
Guaranty and the liability of Guarantor.

 



2

 

 

3.       Guarantor’s Representations and Warranties. Guarantor represents and
warrants to the Lender Parties that (a) Guarantor is an entity of the type
described in the preamble to this Guaranty, duly organized and existing in good
standing and has full power and authority to make and deliver this Guaranty; (b)
the execution, delivery and performance of this Guaranty by Guarantor have been
duly authorized by all necessary action and does not and will not violate the
provisions of, or constitute a default under, any presently applicable law or
its constituent documents or any agreement presently binding on Guarantor; (c)
this Guaranty has been duly executed and delivered by the authorized officers of
Guarantor and constitutes its lawful, binding and legally enforceable
obligation; and (d) the authorization, execution, delivery and performance of
this Guaranty do not require notification to, registration with, or consent or
approval by, any federal, state or local regulatory body or administrative
agency. Guarantor represents and warrants to the Lender Parties that Guarantor
has a direct and substantial economic interest in Borrower and expects to derive
substantial benefits therefrom and from any loans, credit transactions,
financial accommodations, discounts, purchases of property and other
transactions and events resulting in the creation of the Obligations guarantied
hereby, and that this Guaranty is given for a corporate purpose. The Lender
Parties may rely conclusively on a continuing warranty, hereby made, that
Guarantor continues to be benefited by this Guaranty and the Lender Parties
shall have no duty to inquire into or confirm the receipt of any such benefits,
and this Guaranty shall be effective and enforceable by the Lender Parties
without regard to the receipt, nature or value of any such benefits. Guarantor
represents and warrants to the Lender Parties that, from and after the date of
this Guaranty, none of PAL, Aurora East, or Aurora West shall perform any of the
following (and Guarantor hereby covenants and agrees that it shall not direct,
authorize or otherwise permit PAL, Aurora East, or Aurora West to perform any of
the following (whether in its capacity as a member of PAL or otherwise) and
shall exercise all voting rights it may hold with respect to PAL, Aurora East,
or Aurora West in a manner that ensures that none of the following shall occur):
(a) sell, assign, transfer or otherwise alienate ownership of any of the Aurora
Assets without the prior written consent of the Lender Parties, or (b) incur,
create, assume, or suffer to exist any lien, security interest, pledge, charge,
encumbrance, or other limitation as to the Aurora Assets or the Sale Proceeds or
incur any indebtedness (secured or unsecured, direct or contingent including
guaranteeing any obligation) without the prior written consent of the Lender
Parties. The Aurora Assets are now, and Guarantor will at all times ensure that
the Aurora Assets remain, free and clear of all liens and encumbrances except
for any liens and encumbrances in favor of the Lender Parties.

 

4.       Unconditional Nature. No act or thing need occur to establish
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the Obligations, shall in any way exonerate Guarantor
hereunder or modify, reduce, limit or release Guarantor’s liability hereunder.
This is an absolute, unconditional and continuing guaranty of payment of the
Obligations and shall continue to be in force and be binding upon Guarantor,
until the earlier of the date that (a) all of the Obligations are paid in full
and the Lender Parties’ commitment to make Loans have terminated, or (b) this
Guaranty shall be terminated in accordance with Section 16.

 

5.       Dissolution or Insolvency of Guarantor. The dissolution or adjudication
of bankruptcy of Guarantor shall not revoke this Guaranty. If Guarantor
dissolves or becomes insolvent (however defined), then the Lender Parties shall
have the right to declare immediately due and payable, and Guarantor will pay to
the Lender Parties, the full amount of all of the Obligations whether due and
payable or unmatured. If Guarantor voluntarily commences or there is commenced
involuntarily against Guarantor a case under the United States Bankruptcy Code,
the full amount of all Obligations, whether due and payable or unmatured, shall
be immediately due and payable without demand or notice thereof.

 



3

 

 

6.       Subrogation. Guarantor hereby waives all rights that Guarantor may now
have or hereafter acquire, whether by subrogation, contribution, reimbursement,
recourse, exoneration, contract or otherwise, to recover from Borrower or from
any property of Borrower any sums paid under this Guaranty. Guarantor will not
exercise or enforce any right of contribution to recover any such sums from any
person who is a co-obligor with Borrower or a guarantor or surety of the
Obligations or from any property of any such person until all of the Obligations
shall have been fully paid and discharged.

 

7.       Subordination. The Obligations, whether now existing or hereafter
created, shall be superior to any claim that Guarantor may now have or hereafter
acquire against Borrower, whether or not Borrower becomes insolvent. Guarantor
hereby subordinates any claim Guarantor may have against Borrower, upon any
account whatsoever, to any claim that the Lender Parties may now or hereafter
have against Borrower. In the event of insolvency and consequent liquidation of
the assets of Borrower, through bankruptcy, by an assignment for the benefit of
creditors, by voluntary liquidation, or otherwise, the assets of Borrower
applicable to the payment of the claims of both the Lender Parties and Guarantor
shall be paid to the Lender Parties and shall be first applied by the Lender
Parties to the Obligations. Guarantor hereby assigns to the Lender Parties all
claims that it may have or acquire against Borrower or against any assignee or
trustee in bankruptcy of Borrower; provided, however, that such assignment shall
be effective only for the purpose of assuring to the Lender Parties full payment
in legal tender of the Obligations. If the Lender Parties so request, any notes
or credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to the Lender Parties. Guarantor agrees,
and the Lender Parties are hereby authorized, in the name of Guarantor, from
time to time, to file financing statements and continuation statements and to
execute documents and to take such other actions as the Lender Parties deem
necessary or appropriate to perfect, preserve and enforce its rights under this
Guaranty.

 

8.       Enforcement Expenses. Guarantor shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender Parties
(a) in collecting the Obligations and in enforcing its rights under this
Guaranty and the other Loan Documents, (b) in any bankruptcy, insolvency,
assignment for the benefit of creditors, receivership, or other similar
proceeding relating to Borrower, Borrower’s assets, or Guarantor, (c) in any
actual or threatened suit, action, proceeding, or adversary proceeding
(including all appeals) by, against, or in any way involving the Lender Parties
and Borrower or Guarantor, or in any way arising from this Guaranty or the
Lender Parties’ dealings with Guarantor, and (d) to retain any payments or
transfers of any kind made to the Lender Parties by or on account of this
Guaranty, including the granting of liens, collateral rights, security
interests, or payment protection of any type.

 



4

 

 

9.       Lender Parties’ Rights. The Lender Parties shall not be obligated by
reason of its acceptance of this Guaranty to engage in any transactions with or
for Borrower. Whether or not any existing relationship between Guarantor and
Borrower has been changed or ended and whether or not this Guaranty has been
revoked, the Lender Parties may enter into transactions resulting in the
creation or continuance of the Obligations and may otherwise agree, consent to
or suffer the creation or continuance of any of the Obligations, without any
consent or approval by Guarantor and without any prior or subsequent notice to
Guarantor. Guarantor’s liability shall not be affected or impaired by any of the
following acts or things (which the Lender Parties are expressly authorized to
do, omit or suffer from time to time, both before and after revocation of this
Guaranty, without consent or approval by or notice to Guarantor): (a) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Obligations; (b) one or more extensions or renewals of the
Obligations (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Obligations or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Obligations or any part thereof arose; (c) any waiver or indulgence
granted to Borrower, any delay or lack of diligence in the enforcement of the
Obligations or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Obligations; (d) any full or
partial release of, compromise or settlement with, or agreement not to sue,
Borrower or any guarantor or other person liable in respect of any of the
Obligations; (e) any release, surrender, cancellation or other discharge of any
evidence of the Obligations or the acceptance of any instrument in renewal or
substitution therefor; (f) any failure to obtain collateral security (including
rights of setoff) for the Obligations, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; (g) any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (h) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (i) any assignment, pledge or other transfer of any of
the Obligations or any evidence thereof; (j) any manner, order or method of
application of any payments or credits upon the Obligations; and (k) any
election by the Lender Parties under Section 1111(b) of the United States
Bankruptcy Code.

 

10.       Waivers by Guarantor. Guarantor waives any and all defenses and
discharges available to a surety, guarantor or accommodation co-obligor.
Guarantor waives any and all defenses, claims, setoffs and discharges of
Borrower, or any other obligor, pertaining to the Obligations, except the
defense of discharge by payment in full. Without limiting the generality of the
foregoing, Guarantor will not assert, plead or enforce against the Lender
Parties any defense of waiver, release, discharge or disallowance in bankruptcy,
statute of limitations, res judicata, statute of frauds, anti-deficiency
statute, fraud, incapacity, minority, usury, illegality or unenforceability
which may be available to Borrower or any other person liable in respect of any
of the Obligations, or any setoff available against the Lender Parties to
Borrower or any other such person, whether or not on account of a related
transaction. Guarantor shall be and remain liable for any deficiency remaining
after foreclosure of any mortgage or security interest securing the Obligations,
whether or not the liability of Borrower or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision. The liability
of Guarantor shall not be affected or impaired by any voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, Borrower or any of its assets. Guarantor will not assert,
plead or enforce against the Lender Parties any claim, defense or setoff
available to Guarantor against Borrower. Guarantor waives presentment, demand
for payment, notice of dishonor or nonpayment and protest of any instrument
evidencing the Obligations. The Lender Parties shall not be required first to
resort for payment of the Obligations to Borrower or other persons, or their
properties, or first to enforce, realize upon or exhaust any collateral security
for the Obligations, before enforcing this Guaranty.

 



5

 

 

11.       Reinstatement. If the Lender Parties repay, restore, or return, in
whole or in part, any payment or property previously paid or transferred to the
Lender Parties in full or partial satisfaction of any Obligation, because the
payment or transfer was declared void, voidable, or otherwise recoverable under
any law, or because the Lender Parties elect to repay, restore, or return all or
any portion of the payment or transfer in connection with a claim that the
payment or transfer was void, voidable, or otherwise recoverable, then the
liability of Guarantor will automatically and immediately be revived,
reinstated, and restored as to the amount repaid, returned, or restored as
though the payment or transfer to the Lender Parties had never been made.

 

12.       Additional Obligation of Guarantor. Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
Guarantor to the Lender Parties as guarantor, surety, endorser, accommodation
co-obligor or otherwise of any of the Obligations or obligation of Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

13.       Financial Information. Guarantor will deliver to the Lender Parties
all financial information concerning Guarantor required to be delivered under
the Credit Agreement, or as may be reasonably requested by the Lender Parties
from time to time.

 

14.       No Duties Owed by the Lender Parties. Guarantor acknowledges and
agrees that the Lender Parties (a) have not made any representations or
warranties with respect to, (b) do not assume any responsibility to Guarantor
for, and (c) have no duty to provide information to Guarantor regarding, the
enforceability of any of the Obligations or the financial condition of Borrower
or any guarantor. Guarantor has independently determined the creditworthiness of
Borrower and the enforceability of the Obligations and until the Obligations are
paid in full will independently and without reliance on the Lender Parties
continue to make such determinations.

 

15.       Direction and Contribution. Guarantor represents and warrants that (i)
it is a member of PAL and holds 73.93% of the membership interests in PAL, (ii)
PAL holds title to all real property comprising the Aurora Plants, and (iii) PAL
is the sole member of each of each of Pacific West and Pacific East, which
entities have leasehold interests in the improvement portions of the Aurora
Plants and hold title to all personal property associated with the Aurora
Plants. Guarantor hereby covenants and agrees that (i) as a member of PAL it
shall take all necessary actions to cause all Sale Proceeds to be distributed to
Guarantor based on Guarantor’s pro rata membership interest as set forth in the
JV Agreement, and (ii) all Sale Proceeds distributed to Guarantor shall be
immediately deposited into the deposit account set forth on Schedule 1 attached
hereto (the “Pledged Account”). Guarantor shall promptly, but in all events
within two (2) business days, contribute such Sale Proceeds to Borrower in an
amount not to exceed the Guaranteed Amount.

 

16.       Termination. Upon contribution of the Guaranteed Amount to Borrower,
but subject to Section 11 hereof, this Guaranty shall automatically terminate.

 



6

 

 

17.Miscellaneous.

 

17.1       Recitals. The recitals set forth above are true and correct, and each
recital is hereby encorporated into this Agreement by reference.

 

17.2       Notices. Except as otherwise specified herein, any notice, consent,
request or other communication required or permitted to be given hereunder shall
be in writing, addressed to the other party as set forth below such party’s
signature to this Guaranty or below for the Lender Parties (or to such other
address or person as either party or person entitled to notice may by notice to
the other party specify), and shall be: (a) personally delivered; (b) delivered
by Federal Express or other comparable overnight delivery service; or (c)
transmitted by United States certified mail, return receipt requested with
postage prepaid.

 



If to the Agent: 6340 S. Fiddlers Green Grove   Greenwood Village, Colorado
80111-1914   Attention: Credit Information Services     If to the Guarantor: 400
Capitol Mall, Suite 2060   Sacramento, California 95814

  

All such notices and communications shall have been duly given and shall be
effective: (i) when delivered; (ii) the Business Day following the day on which
the same has been delivered prepaid (or pursuant to an invoice arrangement) to
Federal Express or other comparable overnight delivery service; or (iii) the
third Business Day following the day on which the same is sent by certified
mail, postage prepaid.

 

17.3       No Oral Amendments. This Guaranty may not be modified, amended,
waived, extended, changed, discharged, revoked or terminated orally or by any
act or failure to act on the part of Guarantor or the Lender Parties, but only
by an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge, revocation or
termination is sought.

 

17.4       Counterparts; Integration; Effectiveness. This Guaranty and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed an original, but all of
which counterparts together shall constitute but one agreement. This Guaranty
and the other Loan Documents to which Guarantor is a party constitute the entire
contract among the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart signature page.

 



7

 

 

17.5       Successors and Assigns. The terms and conditions of this Guaranty
shall be binding upon Guarantor and Guarantor’s successors, assigns and legal
representatives; provided that this Guaranty shall not be assigned by Guarantor
without the prior written consent of the Lender Parties.

 

17.6       Severability. If any term, covenant or condition of this Guaranty is
held to be invalid, illegal or unenforceable in any respect, this Guaranty shall
be construed without such provision.

 

17.7       Governing Law; Jurisdiction; Etc.

 

17.7.1       Governing Law. The laws of the State of Colorado will govern this
Guaranty and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Guaranty and the transactions contemplated hereby and thereby.

 

17.7.2       Submission to Jurisdiction. Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind whatsoever, whether in law or equity, or whether in
contract or tort or otherwise, against the Lender Parties in any way relating to
this Guaranty or the transactions contemplated hereby, in any forum other than
the courts of the State of Colorado sitting in Denver County, and of the United
States District Court of Colorado, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that any such action, litigation or
proceeding may be brought in any such Colorado State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing herein will affect any
right the Lender Parties may otherwise have to bring any action or proceeding
relating to this Guaranty against Guarantor or its properties in the courts of
any jurisdiction.

 

17.7.3       Waiver of Venue. Guarantor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Guaranty in any such court referred to in Section 17.7.2.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

17.7.4       Service of Process. Guarantor irrevocably consents to the service
of process in the manner provided for notices in Section 17.1 and agrees that
nothing herein will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 



8

 

 

17.8       Waiver of Jury Trial. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON THE LOAN OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY OF THE LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF GUARANTOR OR LENDER
PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER PARTIES’ MAKING OF
THE LOAN.

 

[signature page to follow]

 

9

 

 

Guarantor has executed this Guaranty as of the date set forth in the
introductory clause.

 



PACIFIC ETHANOL CENTRAL, LLC,   a Delaware limited liability company   Address:
        By: /s/ Bryon T. McGregor    400 Capital Mall Name: Bryon T. McGregor   
Suite 2060 Title: CFO   Sacramento, CA 95814

 

Signature Page to Guaranty

 



 

 

SCHEDULE 1

 

PLEDGED ACCOUNT

 

Depository Bank Account Holder Account Number Account Name Bank of America
Pacific Ethanol Central, LLC 325000605601 Pacific Ethanol Central, LLC

 

Schedule 1

 

